      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 1 of 14



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES FREEMAN,                       :     CIVIL ACTION
                                       :     NO. 19-04333
          Petitioner,                  :
                                       :
     v.                                :
                                       :
MARK CAPOZZA, et al.,                  :
                                       :
          Respondents.                 :



                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                             February 8, 2021


     I. INTRODUCTION

     Pro se Petitioner Charles Freeman was convicted by a jury

in the Montgomery County Court of Common Pleas of second-degree

murder, robbery, kidnapping, conspiracy to commit kidnapping,

and conspiracy to commit robbery. Freeman was sentenced to life

imprisonment. Freeman now brings a § 2254 habeas petition

raising six claims: two ineffective assistance of counsel

claims, one Brady claim, one Bruton claim, one Fourth Amendment

claim, and a claim that the trial court violated his

constitutional rights by denying his motion in limine.

Magistrate Judge Heffley issued a report and recommendation that

the petition be denied because, while Judge Heffley found that a

Bruton violation occurred during trial, the violation was

harmless error.
      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 2 of 14



     Freeman raises seven objections to the Report and

Recommendation. This court applies de novo review to the

portions of the Report and Recommendation to which Freeman

objects. 28 U.S.C. § 636(b)(1). The Court agrees with Judge

Heffley that a Bruton violation occurred, but disagrees that it

was harmless error. For this reason, Freeman’s habeas petition

will be granted.

     II. FACTUAL BACKGROUND/PROCEDURAL POSTURE

     The facts underlying Freeman’s conviction are laid out in

detail in Judge Heffley’s thorough Report and Recommendation and

the Court need not recount all of them here. See R. & R. 1-4,

ECF No. 37.

     In summary, the other individuals involved in the crimes

were Andre Collier (“Collier”), Omar Miller (“Miller”), and

Rasheed Teel (“Teel”). The victim was Kareem Borowy (“Borowy”).

Freeman’s alleged role was to drive the other men to Borowy’s

house and wait in the car while the other men robbed Borowy.

However, when confronted at his house, Borowy lied to the other

men and told them that he kept his money in a different

location. The other men took Borowy outside and forced him into

the car, allegedly driven by Freeman. When the car later slowed

down, Borowy escaped. Collier chased Borowy and shot him. When

he returned to the car, he told Freeman to drive away. Borowy

did not survive the shooting.


                                   2
      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 3 of 14



     Teel pled guilty to third-degree murder and agreed to

testify for the Commonwealth against his co-conspirators.

Freeman has categorically denied participating in the crimes and

has maintained his innocence from the time he was first

interviewed by detectives. Prior to Freeman’s trial, the

Commonwealth filed notice of its intent to consolidate the cases

against Collier, Miller, and Freeman.

     III. DISCUSSION

          A. Freeman’s Bruton Claim

               1. Background Information

     Miller gave statements to police which confessed to his

participation in the robbery and implicated Collier and Freeman

as well. Miller did not testify at trial, but his statements

were read aloud to the jury. The statements were redacted to

replace all references to Collier and Freeman with the phrases

“the first guy” and “the second guy,” respectively. After the

statements were read into evidence, the trial court cautioned

the jury that the statements were to be used only as evidence

against Miller, not against Collier or Freeman.

               2. Admitting Miller’s Confession Violated Bruton

     The Court agrees with Judge Heffley’s determination that

admitting Miller’s confession violated Bruton, and need not

recount her entire analysis. See R. & R. 12-15, ECF No. 37. In

summary, the references to Teel’s name (which were not redacted


                                   3
      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 4 of 14



since he pled guilty), combined with the fact that Miller’s

statements referred to himself in first person, precluded the

possibility that Teel or Miller were “the first guy” or “the

second guy” in Miller’s statements. Because there were only two

other defendants on trial, a juror “‘need only lift [their] eyes

to [Collier and Freeman], sitting at counsel table’ to determine

that [they were] ‘the other guy[s]’” involved in the crimes. See

Johnson v. Superintendent Fayette SCI, 949 F.3d 791, 797 (3d

Cir. 2020) (quoting Gray v. Maryland, 523 U.S. 185, 193 (1998));

see also Williams v. Folino, 625 F. App’x 150, 156 (3d Cir.

2015); Vazquez v. Wilson, 550 F.3d 270, 283 n.14 (3d Cir. 2008).

Given that Freeman was clearly inculpated by Miller’s

statements, his Sixth Amendment confrontation right was

violated. See Bruton v. United States, 391 U.S. 123 (1968). The

issue then turns to whether that violation constitutes a

harmless error. See Johnson, 949 F.3d at 798.

               3. Harmless Error

     In determining whether a Bruton violation is harmless,

courts must “assess whether the Bruton error had a ‘substantial

and injurious effect or influence in determining the jury’s

verdict’—i.e., if it requires reversal.” Id. (quoting Brecht v.

Abrahamson, 507 U.S. 619, 638 (1993)). Reversal is required if

the reviewing court finds that the violation caused the

defendant “actual prejudice,” which is “more than a reasonable


                                   4
      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 5 of 14



possibility that the error was harmful.” Id. at 799 (quoting

Davis v. Ayala, 576 U.S. 257, 267-68 (2015)). “Habeas relief

must be granted whenever there is ‘grave doubt’ as to the

harmlessness of the error.” Id. (quoting O’Neal v. McAninch, 513

U.S. 432, 436 (1995)). In making the determination whether the

error was harmless, a reviewing court is to consider five

factors:

     the importance of the witness’[s] testimony in the
     prosecution’s case, whether the testimony was
     cumulative, the presence or absence of evidence
     corroborating or contradicting the testimony of the
     witness on material points, the extent of cross-
     examination otherwise permitted, and, of course, the
     overall strength of the prosecution’s case.

Id. (alteration in original) (quoting Delaware v. Van Arsdall,

475 U.S. 673, 684 (1986)).

     Here, Judge Heffley found as follows:

     [T]he evidence overwhelmingly suggests that the Bruton
     violation was harmless. At trial, the Commonwealth
     presented significant inculpatory evidence against
     Freeman that corroborated Miller’s statement, namely:
     (1) Teel testified that Freeman participated in the
     crimes; (2) three witnesses, Amaris Acevedo, Shageata
     Simmons, and James Reese, testified that Freeman
     helped to plan and agreed to execute the crimes; (3)
     cell phone call logs showed that Freeman communicated
     regularly with Collier during and after the commission
     of the crimes; and (4) cell-phone tower data indicated
     that Freeman’s movements were consistent with his
     involvement in the robbery, kidnapping, and murder of
     Borowy. Thus, even apart from Miller’s statement,
     there was extensive evidence of Freeman’s guilt,
     thereby eliminating any “grave doubt” as to whether
     the Bruton error had a substantial and injurious
     effect on the outcome of the trial.




                                   5
       Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 6 of 14



R. & R. 16, ECF No. 37 (citations omitted).

      It is at best doubtful that the evidence of Freeman’s

guilt, apart from Miller’s statements, “overwhelmingly suggests

that the Bruton violation was harmless.” See id. On the

contrary, a fair amount of the evidence against Freeman permits

equally an inference of guilt as it does a more benign

explanation.

      First, as to the cell-phone tower area data, which recorded

that Freeman was in the Pottstown area at the approximate time

of the crimes, Joseph Coffman (the corporal who prepared the

cell-phone data report) testified that taking into account the

range of the data, Freeman could have been up to two miles away

from the crimes. Trial Tr. 261-63, Apr. 17, 2014, ECF No. 32-4.

Given that Freeman frequented the Pottstown area in question,

his presence in the area at the time that the crimes were

committed would not have been highly unusual. 1


1     Freeman admits that he was in the Pottstown area around the time of the
crimes, and in fact used that information as part of his alibi defense, which
was that he was at a Wawa located at 1520 High Street in Pottstown when the
shooting occurred. Video-surveillance footage shows Freeman arriving at Wawa
at 2:28 p.m. on the day of the shooting. The time of the shooting cannot be
fixed precisely, but it could have happened as early as 2:14 or as late as
2:26 p.m. At trial, the prosecutor offered evidence that Freeman was present
at the shooting, dropped off his co-defendants at an apartment on King
Street, and then drove to Wawa. Two detectives testified that this
approximately 3.5-mile trip would have taken a little over eight minutes, so
it was not impossible for Freeman to arrive at Wawa after he was finished
participating in the crimes, provided that the shooting occurred at the
beginning of the timeline. On the other hand, if the crime occurred toward
the end of the timeline, it would not have been physically possible for
Freeman to arrive at Wawa at 2:28 p.m., when the video-surveillance footage
was taken.



                                      6
         Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 7 of 14



      Another piece of cell-phone data is Freeman’s call logs,

which show several calls made to and received from Collier on

the day of the crimes, some of which occurred during the

commission of the crimes. Trial Tr. 117-24, Apr. 18, 2014, ECF

No. 32-5. This too could give rise to a benign explanation,

given that Freeman and Collier were close friends and

communicated with each other several times a day on a daily

basis.

      Second, the next piece of evidence is the testimony of

Acevedo, Simmons, and Reese. Judge Heffley found that these

three individuals “testified that Freeman helped to plan and

agreed to execute the crimes.” R. & R. 16, ECF No. 37. Upon

close examination, their testimony is not so definitive.

      Reese testified that Freeman and the co-defendants were

present at his home around lunchtime on the day of the shooting.

Reese also testified that he observed Freeman having a

conversation with the other co-defendants, but, importantly, he

could not hear the entire conversation. 2 Trial Tr. 190-94, Apr.

16, 2014, ECF No. 32-3. In fact, Reese did not testify that he

heard Freeman say anything, agree to participate in the crimes,




2     What Reese did overhear was one of the co-defendants (he could not tell
which one) talking about going to Philly to do a “sting” (i.e., robbery).
Trial Tr. 190-94, Apr. 16, 2014, ECF No. 32-3. The robbery, however, occurred
in Pottstown, which is approximately forty miles from Philadelphia.


                                      7
       Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 8 of 14



nod his head, or otherwise make any affirmative gestures. 3

Therefore, it is not correct to conclude that Reese testified

that Freeman helped to plan and agreed to execute the crimes.

      Acevedo testified she saw Freeman with his co-defendants at

Reese’s house that day. Again, like Reese, she did not testify

that she heard what they were discussing. See id. at 236-42

(Acevedo saw them “[j]ust talking - huddled up, talking”).

Additionally, Acevedo’s testimony conflicted to some degree with

Reese’s testimony in that she saw Freeman leaving by himself in

his car, while Reese saw all four co-defendants get into

Freeman’s car and leave together. 4 Id. at 194, 250-51, 254-55. In

any case, this testimony does not show that Freeman helped to

plan and agreed to execute the crimes.

      Finally, Simmons was also at the house on the day of the

crimes and testified that she saw the four co-defendants talking


3     It is also worth noting that there are serious credibility issues with
Reese’s testimony. He initially lied about what happened to the police when
interviewed because he “didn’t want to be involved,” and only came clean
afterwards because “[t]hey said I would go to jail.” Trial Tr. 196-99, Apr.
16, 2014, ECF No. 32-3. Furthermore, by the time of his testimony he had pled
guilty to unrelated forgery charges and was awaiting sentencing. When asked
why he chose to testify, he said he was “[j]ust trying to get – I’m just
trying to get on with my case, period. I’m tired of sitting in jail.” Id. at
198-99.
4     Acevedo’s testimony also contained several inconsistencies between her
testimony and the statement she gave to police. She first testified that
Freeman drove Miller to the house, id. at 237-38, but then testified that
Freeman came by himself, id. at 243. She also first testified that she didn’t
see him leave (to which defense counsel said “[w]ell, you gave a statement to
the police, didn’t you?” and she responded “[w]ell, I made a statement so
long ago, so I don’t remember.”), id. at 243-44, but later testified that she
saw Freeman leaving and he was the only person in the car, id. at 250-51,
254-55. There were also inconsistencies about the clothing defendants were
wearing. See id. at 249-50.


                                      8
       Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 9 of 14



at the house for approximately 15-20 minutes during the

afternoon, but she did not hear any of the conversation. Id. at

268. As with Reese and Acevedo, this testimony does not show

that Freeman helped to plan and agreed to execute the crimes.

      The only piece of evidence directly linking Freeman to the

crimes (other than Miller’s statements) is Teel’s testimony.

Teel testified that Freeman was the driver throughout the

crimes. See id. at 108-42. However, there are significant

bias/credibility issues associated with Teel’s testimony. Teel

testified for the Commonwealth in exchange for a favorable plea

bargain to third-degree murder in which he received a

significantly reduced sentence instead of a mandatory life

sentence in prison. See id. at 164-67. Teel also admitted to

lying to the police several times about what happened on the day

of the crimes. 5 Furthermore, his testimony was inconsistent with

prior statements to the police and that of other individuals.

For example, he told the police that Collier was responsible for

removing Borowy from his home to the car, but at trial he

implicated Miller. See id. at 144-46. As another example, his

testimony that he did not carry a gun was inconsistent with the


5     Teel’s first statement to the police denied any involvement in the
crimes. Id. at 148. In Teel’s second statement, he admitted he was lying and
then repeated the police’s version of the facts to them and said that he and
Collier and Freeman committed the crimes, but did not mention Miller. Id. at
153. Then, in Teel’s third statement to the police, he again admitted to
lying during his second statement, and said that a fourth person was
involved. Id. at 155. But Teel intentionally lied again during this third
statement about who the fourth person was. Id. at 155-56.


                                      9
       Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 10 of 14



testimony of Lewis Scott, another individual present during

Borowy’s home invasion. 6 See id. at 72-74, 160.

      Given the fact that Teel repeatedly lied to police,

testified in exchange for a favorable plea bargain, and

testified to certain events that were not consistent with

previous statements and were contradicted by eyewitnesses, the

Miller confession used at trial takes on great significance.

During the Commonwealth’s closing statement, the prosecutor

stated:

      [Teel] was consistent, because that was the truth. And
      you don’t have to just take his word for it. Look at
      all the different ways that he was corroborated. . . .
      In [Miller’s] statement, at the robbery planning
      session that he was there for, he said they were
      talking about a mission. Small. Yes, very small. But
      so powerful. Rasheed Teel said it was called a
      mission, so did Omar Miller.

Trial Tr. 147-48, Apr. 21, 2014, ECF No. 33 (emphasis

added).

      The Court’s conclusion in this case that the Bruton

error is not harmless is guided by Third Circuit precedent.

See Washington v. Sec’y Pa. Dep’t of Corr., 801 F.3d 160,

171 (3d Cir. 2015); see also Vazquez v. Wilson, 550 F.3d



6     A. My bedroom door swung open, and there was two guys came in
      there, brandishing handguns.
      Q. What color did the guns look like?
      A. I seen – one was black and I seen one that was silver. . . .
      Q. And when the door swung open, you saw these two guys with
      guns, did they say anything to you?
      A. Yes. One of them said, what’s up, bro.
Id. at 72-73.


                                     10
      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 11 of 14



270, 282-83 (3d Cir. 2008) (finding a Bruton error not

harmless despite “fingerprint evidence point[ing] to

Vazquez as the shooter,” “repeated attempts to flee

police,” and comments to a witness “that the crime should

have been covered up”); Brown v. Superintendent Greene SCI,

834 F.3d 506, 520-22 (3d Cir. 2016) (Bruton violation was

“substantial and injurious” even though an acquaintance of

the defendant testified to the defendant’s role in the

murder and robbery because the acquaintance had

“substantial flaws as a witness”).

     Washington involved a prosecution for robbery and

murder. See 801 F.3d at 162-63. Remarkably similar to this

case, the Bruton violation in Washington involved “the

admission into evidence of a confession by a non-testifying

codefendant that redacted [Defendant’s] name and replaced

it with the generic terms describing [Defendant] and his

role in the charged crimes.” Id. at 162. Like Freeman,

Washington also suffered from conflicting evidence in

relation to his alibi defense. Id. at 171.

     Ultimately, the Third Circuit in Washington found that

the Bruton violation was not harmless error because “the

only significant evidence . . . came from [a co-

defendant’s] testimony,” which suffered from “significant

credibility problems, because of [the co-defendant’s]


                                   11
      Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 12 of 14



history of drug and alcohol abuse, as well as [his]

inherent incentive to minimize his own culpability as a

participant in the events he described.” Id. Here, as in

Washington, the only significant evidence linking the

Defendant to the crimes was the testimony of a co-

defendant. See id. Also as in Washington, the testimony of

the co-defendant (Teel) suffered from significant

credibility problems. See id. In this case, Teel had an

incentive to testify against Freeman in exchange for a

favorable plea bargain and he repeatedly lied to police

about who was actually involved in the crimes. See supra

Section III.A.3. n.5.

     The Third Circuit recently clarified that a reviewing court

“need not be certain that a Bruton error affected the jury.”

Johnson v. Superintendent Fayette SCI, 949 F.3d 791, 799 (3d

Cir. 2020). In doing so, the Third Circuit noted the

“‘impossibility’ of such a determination.” Id. (quoting Bruton,

391 U.S. at 135). Additionally, if the matter is “so evenly

balanced” that the court is in “virtual equipoise as to the

harmlessness of the error,” the reviewing court must resolve the

balance in favor of the petitioner. See O’Neil v. McAnich, 513

U.S. 432, 435, 437 (U.S. 1995). In these circumstances, “the

uncertain judge should treat the error, not as if it were

harmless, but as if it affected the verdict (i.e., as if it had


                                   12
       Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 13 of 14



a ‘substantial and injurious effect or influence in determining

the jury’s verdict’)”. Id. at 435.

      In this case, there is “more than a reasonable possibility

that the error was harmful.” Johnson, 949 F.3d at 799 (quoting

Davis v. Ayala, 576 U.S. 257, 267-68 (2015)). Although the Court

cannot say with certainty that the Bruton error here “affected

the jury,” see id., it can say that there is more than a

reasonable possibility that it did. At the end of the day, the

main pieces of evidence that the prosecution had to offer

against Freeman 7 were one direct piece of evidence that was

riddled with credibility issues (Teel’s testimony), the

testimony of three witnesses who admitted they did not hear

Freeman discuss the planning and execution of the crimes with

his co-defendants, and weak circumstantial cell-phone evidence.

Viewed together, this evidence is consistent with both guilt and

the absence of guilt. Under these circumstances, the Court

believes that the prosecutor’s [Bruton] violation had a

“substantial and injurious effect,” see id. at 798 (quoting

Brecht, 507 U.S. at 638) and that relief is therefore warranted.

      IV. CONCLUSION




7     There were other, smaller, pieces of evidence, such as the fact that
Freeman threw his cell phones into the garbage before going to the police
station to speak with detectives, see R. & R. 3, ECF No. 37, but Judge
Heffley did not consider these in her Bruton analysis, and in any case, such
circumstantial evidence would not change the outcome of this Court’s opinion.


                                     13
       Case 2:19-cv-04333-ER Document 45 Filed 02/08/21 Page 14 of 14



      As a result of the foregoing, the Court declines to adopt

Judge Heffley’s Report and Recommendation and will grant

Freeman’s habeas petition. The Court need not consider Freeman’s

other arguments or objections as they are now moot. The

Commonwealth of Pennsylvania shall either release or retry

Freeman within 120 days of entry of this memorandum. 8 An

appropriate order follows.




8     In the event that Freeman is not retried within 120 days, the “release
or retry” language above “d[oes] not prohibit the Commonwealth from re-
arresting and retrying [Freeman] after his release on the original charges,
and detaining him pending that retrial, subject to [Freeman’s] right to a
pretrial bail hearing and any other rights of the accused under state and
federal law.” See Washington v. Beard, 258 F. Supp. 3d 512, 517 (E.D. Pa.
2017) (Robreno, J.). Whether Freeman should be released on bail if the
Commonwealth choses to retry him pending trial is an issue for the state
court of competent jurisdiction to determine.


                                     14
